SCOTT, J.
The plaintiff utterly failed to show that she was free from contributory negligence. It .was apparent that she never looked to see whether she could safely cross the street. She repeatedly swears that she did not see the horse and wagon before she started to cross. She was struck so soon after leaving the. sidewalk that the wagon, *361whether standing or moving, must have been within easy sight before she started to cross, if she had looked.
Judgment reversed, and new trial granted, with costs to appellant to abide the event. All concur.